Citation Nr: 0314028	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of otitis media with intermittent tinnitus, to 
include postoperative residuals of tympanoplasty, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty service from April 1959 to 
September 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the veteran's 
claims of entitlement to an increased rating for service-
connected residuals of otitis media with intermittent 
tinnitus, to include postoperative residuals of 
tympanoplasty, evaluated as 10 percent disabling, and 
entitlement to a compensable evaluation for bilateral hearing 
loss.  The veteran appealed.  In October 2001, the Board 
remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of otitis media 
with intermittent tinnitus, to include postoperative 
residuals of tympanoplasty, are not productive of marked 
interference with employment, nor do they interfere with his 
employment to a degree greater than that contemplated by the 
regular schedular standards.  

2.  The veteran has level I hearing in his left ear, and 
level II hearing in his right ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of otitis media with intermittent 
tinnitus, to include postoperative residuals of 
tympanoplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.87, 
Diagnostic Code 6200 (2002).  

2.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2000  rating decision that the 
criteria for increased ratings for service-connected 
residuals of otitis media with intermittent tinnitus, to 
include postoperative residuals of tympanoplasty, and 
service-connected hearing loss, had not been met.  Those are 
the key issues in this case, and the rating decisions, 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) informed the appellant of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate these claims and that VA has complied 
with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded examinations for the disabilities 
in issue.  In a letter, dated in February 2003, the veteran 
was informed of the VCAA, and of the types of evidence which 
may be probative of his claims.  See also October 2002 SSOC.  
In the letter, he was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including private records, employment 
records, or records from state or local government agencies.  
He was notified that VA would obtain records from Federal 
agencies unless it became futile, or the requested records 
were determined not to exist.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  The RO requested that he identify the names of all 
holders of relevant records, as well as their addresses and 
the dates covered by such records.  However, there is no 
record of a reply that is responsive to this letter.  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected residuals of otitis media with 
intermittent tinnitus, to include postoperative residuals of 
tympanoplasty, and service-connected bilateral hearing loss.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A.  Residuals, Otitis Media, Tinnitus, Postoperative 
Residuals of Tympanoplasty

The veteran asserts that he is entitled to an increased 
rating for his residuals of otitis media with intermittent 
tinnitus, to include postoperative residuals of 
tympanoplasty.  He argues that he has high-pitched tinnitus 
in both ears, and an inverted right ear drum.  

In October 1961, the RO granted service connection for otitis 
media, nonsuppurative, right, evaluated as 10 percent 
disabling.  In February 1996, the RO recharacterized the 
veteran's disability as "otitis media with intermittent 
tinnitus, PO (postoperative) tympanoplasty."  In this 
regard, the RO properly combined the veteran's evaluation for 
tinnitus with his otitis media, as there is no medical 
evidence that the veteran's tinnitus is audible to others 
(i.e, "objective" tinnitus).  See 38 C.F.R. § 4.87, DC 6260 
Note (2000); see also 38 C.F.R. § 4.85, Diagnostic Code 6260, 
Notes 1 and 3, 68 Fed. Reg. 25822-25823 (2003); VAOPGCPREC 
2-2003, at 2 (May 22, 2003).  In May 2000, the veteran filed 
a claim for an increased rating.  In September 2000, the RO 
denied the claim.  The veteran has appealed.  

Under 38 C.F.R. § 4.87, DC 6200, a 10 percent rating is 
warranted for: Chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination): During suppuration, or 
with aural polyps.  

The 10 percent rating is the maximum rating allowed.  
Therefore, the only basis for an increased rating is on the 
basis of an extraschedular evaluation.  See 38 C.F.R. 
§ 3.321.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court 
held that the Board does not have jurisdiction to assign an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
veteran has not argued that his service-connected disability 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), nor 
does the record, which includes VA examination reports dated 
in August 2000 and May 2002, and VA outpatient treatment 
reports dated between 1997 and 2000, reflect frequent periods 
of hospitalization because of the veteran's service-connected 
disability.  There has not been a showing of interference 
with his employment to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  In summary, 
the record is devoid of objective evidence which indicates 
that the veteran's residuals of otitis media with 
intermittent tinnitus, to include postoperative residuals of 
tympanoplasty, presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, and the record does not 
present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Bilateral Hearing Loss

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.  He argues that he 
must wear bilateral hearing aids.  The Board observes that in 
evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The claims file includes VA outpatient treatment reports, 
dated between 1997 and 2000, which show ongoing treatment for 
complaints of hearing loss.  The veteran was fitted with new 
hearing aids in 2000.  A May 2000 assessment noted "mild to 
severe mixed hearing loss 250-8000 Hz" for the right ear, 
"mild to mod[erate] sever SNHL (sensorineural hearing loss) 
2-8 kHz" for the left ear, and "excellent" word 
recognition scores.  These reports include an audiological 
report from the Central Arkansas Veterans Health Care System 
which contains only charted results.  The Board will not 
attempt to interpret this report in order to obtain decibel 
losses.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The most recent examination report of record is a VA 
audiological examination report, dated in May 2002, which 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
45
60
 65
 LEFT
N/A
20
30
40
 55

These results show an average decibel loss of 55 in the right 
ear, and 36 in the left ear.  Speech recognition ability 
scores were 90 percent in the right ear and 94 percent in the 
left ear.  The diagnosis for the right ear was moderate to 
mild mixed loss through 2000 Hz with a moderately severe to 
profound mixed loss through the higher frequencies.  The 
diagnosis for the left ear was that it was within normal 
limits through 1000 Hz with a sloping mild to moderately 
severe SNHL through the higher frequencies.  

These results show that the veteran's hearing in his right 
ear is consistent with level II hearing, and his hearing in 
his left ear is consistent with level I hearing.  See 38 
C.F.R. § 4.85.  As such, a noncompensable (0 percent) 
evaluation, and no more, is warranted.  Id., Tables VI and 
VII.  In this regard, the Board has considered the veteran's 
argument that an August 2000 VA audiological examination was 
deficient.  The Board points out that, as the most recent 
medical examination report of record, the May 2002 VA 
examination report is considered the most probative of the 
veteran's current condition.  Francisco.  The Board further 
notes that when the results of an August 2000 VA examination 
report are applied to the rating code, the results show that 
both his right and left ears show level II hearing, such that 
no more than a noncompensable evaluation is warranted.  

III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected 
residuals of otitis media with intermittent tinnitus, to 
include postoperative residuals of tympanoplasty is denied.  

A compensable rating for service-connected for bilateral 
hearing loss is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

